Title: To James Madison from Benjamin Henry Latrobe, 11 January 1811
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,
Jany. 11h. 1811
I herewith transmit to you two reports. The first my annual report of the public Building the other that called for by a resolution of the House of representatives. I am sorry that I have not found it possible to send them sooner, especially as the friends to the completion of the buildings, in congress have pressed me on the subject. With high respect Yrs.
B Henry Latrobe
